                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



MARCUS LOMAX                                           CIVIL ACTION


VERSUS                                                 NO: 16-17825


MARQUETTE TRANSPORTATION                               SECTION “H”



          FINDINGS OF FACT AND CONCLUSIONS OF LAW
      Plaintiff Marcus Lomax alleges he was injured while working aboard the
M/V ROSS SALVAGGIO when he was struck in the face by a grinder while
buffing the underside of an overhead deck. He brings claims against his
employer Marquette Transportation (“Marquette”) for Jones Act negligence,
unseaworthiness, and maintenance and cure. This case proceeded to a bench
trial on June 18 and 19, 2018. Having considered the evidence admitted at
trial and the arguments of counsel, this Court makes the following findings of
fact and conclusions of law. To the extent a finding of fact constitutes a
conclusion of law, and vice versa, the Court adopts it as such.




                                       1
                       FINDINGS OF FACT
1.   At all material times, Marquette was the owner of the vessel the M/V
     ROSS SALVAGGIO.
2.   At all material times, Plaintiff Marcus Lomax, a 46-year-old male,
     worked for Marquette as a tankerman aboard the M/V ROSS
     SALVAGGIO.
3.   At all material times, the M/V ROSS SALVAGGIO was a vessel
     engaged in traditional maritime commerce upon the navigable
     waters of the United States.
4.   At all material times, Plaintiff was a seaman and member of the crew
     of the M/V ROSS SALVAGGIO.
5.   Plaintiff had worked as a tankerman for Defendant for several years
     prior to the accident at issue.
6.   In May 2015 prior to the accident, Plaintiff had obtained an
     apprentice mate license to become a pilot, which allowed him to train
     under a captain for approximately 18 months in the steersmen
     program to eventually become a boat pilot. The steersmen program
     is a selective process and not every tankerman is selected.
     Participants in Defendant’s steersmen program are selected by a
     board from a list of employees who have obtained an apprentice
     license based on a variety of considerations. Only about 10 of 100
     interested employees are selected at any given time.
7.   On May 29, 2015 while working aboard the M/V ROSS SALVAGGIO,
     Plaintiff was asked to clean rust off of the underside of the fleet deck
     in order to prepare the area for painting.

                                    2
8.   Plaintiff was injured while using a grinder on the underside of the
     fleet deck with his arms extended above his head. The grinder hit a
     rust pocket, he lost control of the grinder, and it fell back and hit his
     face, knocking him to the ground.
9.   Plaintiff’s accident was unwitnessed.
10. The grinder that Plaintiff was using at the time of the accident was
     lost overboard.
11. Fellow tankerman, Henry Scott, was using a 7-inch Dewalt grinder
     with a T-handle and a face mask to perform the same task prior to
     Plaintiff’s shift.
12. Plaintiff was provided the same grinder and face mask to perform the
     task.
13. The deck grinder that Plaintiff was using to perform the task was a
     7-inch Dewalt D28474 weighing roughly 13 pounds. The grinder was
     equipped with a T-handle at the time it was provided to Plaintiff.
14. The face mask provided to Plaintiff extended about 2 to 3 inches
     below the chin.
15. The Court finds the testimony of Robert Borison, an expert in safety
     and offshore operations, credible. Borison testified that the 7-inch
     grinder used by Plaintiff was not appropriate for overhead grinding.
     He opined that it was too heavy and awkward to lift and push the
     grinder overhead for a period of time. He opined that a smaller
     weight grinder would have been a more appropriate tool for the task
     of grinding overhead.



                                   3
16. Drilling overhead with the 7-inch Dewalt grinder was an unsafe
    method of work.
17. There were no smaller grinders, such as a Dewalt Model D28402
    small angle grinder, available on the vessel for Plaintiff to use. In fact,
    the crew was not allowed to use smaller grinders.
18. Defendant had previously discontinued use of the smaller angle
    grinders on its vessels because they turned more RPMs than the
    wheels were rated for, causing needles and wires to come out of the
    grinder. Defendant instructed its crews to use only the larger 7-inch
    grinders.
19. As testified to by Borison, Defendant was negligent in replacing the
    smaller grinder with a larger grinder instead of fitting the smaller
    grinder with a cup at the appropriate rated capacity. Such cups were
    readily available for purchase.
20. Defendant was negligent in failing to provide Plaintiff with a more
    appropriate tool to complete the task.
21. Even if a smaller grinder was used, a face mask should still be worn.
22. The face mask provided to Plaintiff to complete the task was found
    after the incident and had no markings or blood on it.
23. As Defendant’s marine ergonomic expert Trevor Bardarson testified,
    if Plaintiff had been wearing a face mask at the time of the accident,
    the grinder would have hit the mask and it would not have been
    knocked off. Plaintiff would not have sustained the mouth injuries at
    issue.



                                    4
24. Based on the injuries Plaintiff sustained, he could not have been
    wearing his face mask at the time of the accident.
25. Plaintiff was negligent in failing to wear a face mask.
26. Even if Plaintiff had been wearing a face mask, however, it would not
    have prevented the accident or prevented him from being knocked to
    the ground.
27. Plaintiff’s failure to wear a face mask was not a cause of the back and
    neck injuries he sustained in the accident.
28. A needle gun or chipping hammer and brush were available for
    Plaintiff’s use on the vessel. Borison testified that either would have
    been a more appropriate tool to complete the task assigned to
    Plaintiff.
29. Plaintiff did not use stop work authority or report having unsafe
    equipment to perform the task. He also did not seek out a needle gun
    or chipping hammer despite their availability on the boat.
30. Plaintiff was negligent in failing to use stop work authority or seek
    out a more appropriate tool for the task.
31. An ambulance was called to assist Plaintiff immediately after the
    accident.
32. The accident caused extensive damage to Plaintiff’s teeth and mouth,
    resulting in the loss of several teeth, a laceration of the lower lip, and
    alveolar fractures. Plaintiff underwent dental restoration surgery,
    including extractions, implants, and bone grafting.




                                   5
33. Plaintiff’s mouth and dental issues were resolved through surgery,
   but annual dental exams with radiographs are recommended for
   future care.
34. The accident also caused injury to Plaintiff’s neck and back.
35. Plaintiff reported neck and back pain within a few days of the
   accident.
36. Plaintiff began treating for his back and neck pain within two months
   of the accident with Dr. William Donovan. An MRI taken 6 weeks
   post-accident revealed cervical and lumbar disc protrusions, and
   Plaintiff underwent epidural steroid injections, facet blocks,
   radiofrequency ablation, and facet joint injections.
37. The Court found the testimony of Plaintiff’s treating physician Dr.
   Bradley Bartholomew, an expert in the field of neurosurgery, to be
   most credible and compelling.
38. Plaintiff began treating with Dr. Bartholomew in February 2017. Dr.
   Bartholomew performed two sets of facet blocks with limited results.
39. A cervical MRI performed in February 2017 showed the protrusions
   had improved but revealed spurring. A lumbar MRI performed on the
   same date revealed similar findings to the post-accident MRI.
40. Based on the February 2017 MRIs, Dr. Bartholomew recommends a
   three-level lumbar facet fusion at the cost of approximately $76,200,
   but he does not feel surgery on the cervical spine is warranted.
41. An EMG/NCS performed on August 1, 2017 was positive for mild right
   carpal   tunnel   syndrome,     mild/moderate   right   carpal   tunnel



                                 6
    syndrome, left C6-7 radiculopathy and left L4-5 radiculopathy. Dr.
    Bartholomew recommends braces for the carpal tunnel syndrome.
42. Dr. Bartholomew relates his findings to the accident at issue here to
    a reasonable degree of medical certainty.
43. This Court adopts Dr. Bartholomew’s opinion that Plaintiff can return
    to work in a sedentary to light duty capacity. He recommends Plaintiff
    avoid repetitive bending, stooping, crawling, twisting, turning, or
    picking up more than 25 pounds on a repetitive basis, as to the lower
    back. As to the cervical spine, Dr. Bartholomew recommends that
    Plaintiff avoid repetitive flexion and extension, which is looking up
    and looking down, climbing steep ladders, or working overhead with
    more than 15 pounds on a regular basis.
44. Due to the inadequate response to the injections and other prior
    treatment, Dr. Bartholomew recommended a pain management
    consultation.
45. Plaintiff began treating with Dr. Troy Beaucoudray for pain
    management in January 2018. Dr. Beaucoudray is qualified in the
    field of neurology and pain management. Dr. Beaucoudray began
    treating Plaintiff’s neck and back pain with narcotics, muscle
    relaxers, and anti-inflammatory medications.
46. Based on Dr. Beaucoudray’s testimony, Plaintiff reached maximum
    medical improvement from a neurological pain management
    standpoint on April 23, 2018 without any further surgical
    intervention.



                                 7
47. Dr. Beaucoudray recommends bimonthly office visits at a cost of
    $215.00 for the foreseeable future to monitor Plaintiff’s chronic pain
    and treatment with controlled substances.
48. Plaintiff reports continued pain in his neck and back, as well as
    headaches, despite medication and feels surgery will ultimately be
    necessary. Plaintiff reports pain when standing or sitting too long and
    exercising.
49. Plaintiff’s mother and estranged wife report that he continues to
    complain about neck and back pain, trouble sleeping, depression, and
    stress.
50. The private investigator photos and video admitted by Defendant,
    which show Plaintiff walking, standing, turning, and getting into a
    vehicle, do not reveal anything about the subjective pain experienced
    by Plaintiff or his difficulty in performing those actions at the time of
    the video or otherwise.
51. Plaintiff reports suffering from depression since the accident.
52. In December, Plaintiff began psychiatric treatment and was
    diagnosed with Post-Traumatic Stress Disorder (PTSD) and chronic
    pain. However, Plaintiff did not provide testimony at trial supporting
    a finding of PTSD.
53. The Court finds the testimony of Defendant’s psychiatry expert, Dr.
    Richard Roninger, credible and compelling. He opined that Plaintiff
    did not have symptoms indicating PTSD. Rather, he exhibits
    symptoms of somatic symptom disorder centered around his
    complaints of pain. Dr. Roninger opined that the use of narcotics can

                                   8
        worsen the feeling of depression, cause apathy, and impair energy and
        concentration. He recommends stopping the use of narcotics to
        improve Plaintiff’s somatic symptom disorder. He also recommends
        anti-depressants and returning to work.
    54. In 2017, Plaintiff earned $71,666.25 annually as a tankerman.
    55. Plaintiff’s work-life expectancy from the date of the accident is 15.87
        years.
    56. The Court finds that after reaching maximum medical improvement
        on April 23, 2018, Plaintiff could have returned to work at light duty
        making between $14.50 and $19.50 per hour.
    57. In 2004, Plaintiff suffered a workplace injury to his right shoulder
        and kidney. A lumbar MRI done at that time was negative.
    58. Plaintiff had previously suffered an injury to his left shoulder playing
        football.
    59. Plaintiff had no prior back injury or pain in the areas at issue here.
    60. Defendant has provided Plaintiff with maintenance and cure
        payments since the accident. There is no outstanding cure remaining.
        Maintenance payments continued after trial pending the Court’s
        ruling.


                         CONCLUSIONS OF LAW
Jones Act
     1. The Jones Act creates a cause of action for negligence when a seaman
        is injured in the course of his employment. Atl. Sounding Co. v.
        Townsend, 557 U.S. 404, 416 (2009).

                                       9
2. “An employer is liable under the Jones Act if the negligence of its
   employees played any part, even the slightest in causing the injury or
   death for which damages are sought. Even so, the Fifth Circuit
   clarified that the employer’s standard of care is not greater than that
   of ordinary negligence under the circumstances. A Jones Act employer
   is not an insurer of a seaman’s safety; the mere occurrence of an injury
   does not establish liability.” Stowe v. Moran Towing Corp., 995 F.
   Supp. 2d 570, 575 (E.D. La. 2014) (internal citation omitted).
3. “A Jones Act employer has the duty to provide his seaman employees
   with a reasonably safe place to work, including providing reasonably
   suitable gear.” Fluker v. Manson Gulf, LLC, 193 F. Supp. 3d 668, 674
   (E.D. La. 2016)
4. At all material times, Marquette was Plaintiff’s employer pursuant to
  the Jones Act, and Plaintiff held seaman status.
5. The McCorpen defense is not applicable to a Jones Act negligence
   claim. Johnson v. Cenac Towing, Inc., 544 F.3d 296, 302 (5th Cir.
   2008).
6. “Contributory negligence is an affirmative defense that diminishes
   recovery in proportion to the seaman’s fault. To establish that a
   seaman is contributorily negligent, an employer must prove
   negligence and causation.” Id. Under the Jones Act, the reasonable
   person standard is one of a reasonable seaman in like circumstances.
   Id. “To establish causation, an employer must show that a seaman’s
   negligence played any part, even the slightest, in producing the
   injury.” Id. (internal quotation omitted).

                                 10
     7. Defendant was negligent in providing Lomax with the large angle
        grinder to perform overhead work and for failing to provide Plaintiff
        with a smaller grinder for the job task.
     8. Plaintiff was negligent in failing to use stop work authority or seek
        more appropriate equipment that was available on the vessel to
        complete the task.
     9. Both Defendant’s and Plaintiff’s acts of negligence were a cause of the
        injuries sustained by Plaintiff.
    10. Fault is apportioned 75% to Defendant and 25% to Plaintiff.


Unseaworthiness
    11. “Independent from a claim under the Jones Act, a seaman has a claim
        for injuries caused by the unseaworthiness of a vessel under general
        maritime law. The duty of a vessel owner to provide a seaworthy
        vessel is an absolute non-delegable duty; the duty imposes liability
        without fault.” Fluker, 2016 WL 3346038, at *4.
    12. “Unseaworthiness is not a fault-based standard; a plaintiff must
        show, however, that the unseaworthy condition ‘played a substantial
        part in bringing about or actually causing the injury and that the
        injury was either a direct result or a reasonably probable consequence
        of the unseaworthiness.’” Id. (quoting Phillips v. Western Co. of North
        America, 953 F.2d 923, 928 (5th Cir. 1992)).
   13. “A vessel is unseaworthy only if it presents an unreasonable risk of
        harm to the seaman.       The owner is not obligated to furnish an
        ‘accident-free’ ship. Seaworthiness requires only that a vessel and its

                                      11
      appurtenances be reasonably suited for its intended purpose or use.”
      Patterson v. Omega Protein, Inc., 26 F. Supp. 3d 544, 547–48 (E.D. La.
      2014) (internal quotations and citations omitted).
14.   “[A]n unsafe method of work may render a vessel unseaworthy.”
      Rogers v. Eagle Offshore Drilling Servs., Inc., 764 F.2d 300, 303 (5th
      Cir. 1985). However, “[t]he mere existence of an alternative method
      of work or of alternative equipment . . . is insufficient of itself to
      render a vessel unseaworthy.” Id.
15.   The M/V ROSS SALVAGGIO was unseaworthy. Defendant failed to
      provide Plaintiff with equipment reasonably fit for its intended
      purpose of grinding rust spots located above the head. Performing the
      task with a 7-inch Dewalt grinder was an unsafe method of work.
16.   The vessel’s unseaworthiness played a substantial part in bringing
      about Plaintiff’s injuries.
17.   “[T]he effect of a finding of contributory negligence in an
      unseaworthiness claim, as in a Jones Act claim, is only to reduce
      damages proportionately, not to bar the claim.” Fontenot v. Teledyne
      Movible Offshore, Inc., 714 F.2d 17, 19 (5th Cir. 1983)
18.   Plaintiff’s negligence in failing to use stop work authority or seek out
      a more appropriate tool for the task also contributed to the injuries
      he sustained.
19.   Fault is apportioned 75% to Defendant and 25% to Plaintiff.




                                    12
Maintenance and Cure
   20.   A seaman who becomes sick or injured during his service to the ship
         is entitled to maintenance and cure. Cooper v. Diamond M Co., 799
         F.2d 176, 178–79 (5th Cir. 1986) (citations omitted).
   21.   “‘Maintenance’ encompasses a seaman’s living expenses, while ‘cure’
         covers payment of medical or therapeutic treatment.” Pelotto v. L &
         N Towing Co., 604 F.2d 396, 400 (5th Cir. 1979) (citations omitted).
   22.   “Maintenance and cure must be paid by the seaman’s employer until
         the point of ‘maximum medical recovery’ or ‘maximum cure.’
         Maximum cure is achieved when it appears probable that further
         treatment will result in no betterment of the seaman’s condition, a
         determination that would be appropriate if the seaman’s injury is
         incurable or future treatment would merely relieve pain and suffering
         but not otherwise improve the seaman’s physical condition.” Alario v.
         Offshore Serv. Vessels, L.L.C., 477 F. App’x 186, 188 (5th Cir. 2012)
         (internal quotations omitted).
   23.   “[W]here the shipowner requires a seaman to submit to a pre-hiring
         medical examination or interview and the seaman intentionally
         misrepresents or conceals material medical facts, the disclosure of
         which is plainly desired, then he is not entitled to an award of
         maintenance and cure.” McCorpen v. Cent. Gulf S. S. Corp., 396 F.2d
         547, 549 (5th Cir. 1968).
   24.   To prevail on the McCorpen defense to maintenance and cure, “an
         employer    must   show     that   (1)   the   claimant   intentionally
         misrepresented or concealed medical facts; (2) the non-disclosed facts

                                      13
        were material to the employer’s decision to hire the claimant; and (3)
        a connection exists between the withheld information and the injury
        complained of in the lawsuit.” Brown v. Parker Drilling Offshore
        Corp., 410 F.3d 166, 171 (5th Cir. 2005).
  25.   Defendant failed to carry its burden to show the elements of a
        McCorpen defense where Plaintiff’s unreported medical facts did not
        have a connection to the injury complained of in this lawsuit.
  26.   Plaintiff is entitled to maintenance and cure for the injuries sustained
        on May 29, 2015 while in service of the M/V ROSS SALVAGGIO until
        he reached maximum medical improvement on April 23, 2018.
  27.   Defendant has satisfied its maintenance and cure obligation.


Damages
  28.     “[A]n injured seaman may recover damages for loss of earnings
        capacity, future lost earnings, medical expenses, and pain and
        suffering resulting from his injury.” Pallis v. United States, 369 F.
        App’x 538, 544 (5th Cir. 2010).
  29.   Plaintiff “may not recover the same damages or benefits more than
        once.” Pattern Civ. Jury Instr. 5th Cir. 4.3 (2014).
  30.   An award of maintenance “is neither a substitute for wages nor is it
        to be considered in lieu of a seaman’s wages, in whole or in part.” It is
        error to deduct maintenance paid from an award of past lost wages.
        Colburn v. Bunge Towing, Inc., 883 F.2d 372, 378 (5th Cir. 1989).




                                      14
31.   General damages are available “for pain and suffering and impact on
      one’s normal life routines.” Barto v. Shore Const., L.L.C., 801 F.3d
      465, 473 (5th Cir. 2015).
32.   Plaintiff’s damages for past and future general damages for pain and
      suffering amount to $150,000.
33.   The Court holds that a finding that Plaintiff would have received a
      promotion to pilot is too speculative to support a higher award of lost
      wages and, instead, bases Plaintiff’s award of lost earnings on his
      salary as a tankerman. See Pallis, 369 F. App’x at 544.
34.   Plaintiff’s damages for past, after-tax loss of earnings from the time
      of the accident to maximum medical improvement amount to
      $185,114.
35.   To determine lost future earnings, the Court must “estimat[e] the loss
      of work life resulting from the injury or death, calculat[e] the lost
      income stream, comput[e] the total damage, and discount[ ] that
      amount to its present value. [C]alculation of the lost income stream
      begins with the gross earnings of the injured party at the time of
      injury.” Mayne v. Omega Protein Inc., 370 F. App’x 510, 517 (5th Cir.
      2010).
36.   Plaintiff’s damages for future loss of earning capacity amount to
      $424,142.19.
37.   Plaintiff’s damages for future medical expenses amount to $87,000,
      which includes the recommended facet fusion surgery, continued pain
      management for Plaintiff’s complaints of cervical pain, anti-



                                   15
        depressants, annual dental exams with radiograph, and braces for
        carpal tunnel syndrome.




                              CONCLUSION
     For the foregoing reasons, Plaintiff is entitled to judgment on his claims
for Jones Act negligence, unseaworthiness, and maintenance and cure against
Defendant. Taking into consideration his proportion of fault, Plaintiff is
entitled to damages in the following amounts:
        Past loss of earnings: $138,835.50
        Loss of future earning capacity: $318,106.64
        Future medical expenses: $65,250
        General damages: $112,500
        TOTAL DAMAGES AWARD: $634,692.14




                 New Orleans, Louisiana this 3rd day of January, 2019.



                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                     16
